FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 08-10287
                Plaintiff-Appellee,
               v.                                 D.C. No.
                                              2:03-CR-00559-RCJ
ANDREW COLSON,
                                                    ORDER
             Defendant-Appellant.
                                          
         Appeal from the United States District Court
                  for the District of Nevada
          Robert C. Jones, District Judge, Presiding

                 Submitted February 23, 2009*

                      Filed March 10, 2009

Before: Alex Kozinski, Chief Judge, Michael Daly Hawkins
          and Ronald M. Gould, Circuit Judges.


                            COUNSEL

Franny A. Forsman, Federal Public Defender, Jason F. Carr,
Assistant Federal Public Defender, Las Vegas, Nevada, for
the appellant.

Gregory A. Browner, United States Attorney, Peter S. Levitt,
Assistant United States Attorney, Las Vegas, Nevada, for the
appellee.

  *The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

                                2987
2988               UNITED STATES v. COLSON
                          ORDER

  Andrew Colson (“Colson”) appeals from the district court’s
decision regarding a discretionary reduction of sentence under
18 U.S.C. § 3582(c)(2). Colson acknowledges that the district
court’s decision is not reviewable under United States v.
Lowe, 136 F.3d 1231, 1233 (9th Cir. 1998), but argues that
Lowe is no longer good law in light of United States v. Carty,
520 F.3d 984 (9th Cir. 2008) (en banc).

   We find no conflict between Carty and Lowe, and we
affirm that Lowe remains binding. Accordingly, the govern-
ment’s motion to dismiss for lack of jurisdiction is granted.

  DISMISSED.
                             PRINTED FOR
                   ADMINISTRATIVE OFFICE—U.S. COURTS
                BY THOMSON REUTERS/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                          © 2009 Thomson Reuters/West.